                                United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

SCOTT FRAZIER and AQUANANO,                         §
LLC,                                                §
                                                    §
                  Plaintiffs,                       §
                                                    §   CASE NO. 4:18-CV-00879-ALM-KPJ
v.                                                  §
                                                    §
CHEROKEE CHEMICAL CO. d/b/a CCI,                    §
CHEMLINE INSURANCE, LTD. and                        §
ALLEN CRISWELL,                                     §
                                                    §
                  Defendants.                       §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 25, 2019, the Magistrate Judge entered proposed findings of fact and recommendation

(Dkt. #28) that Plaintiffs Scott Frazier and Aquanano, LLC’s Motion to Remand (Dkt. #11) be

denied.

          On April 5, 2019, Plaintiffs Scott Frazier (“Frazier”) and Aquanano, LLC (together,

“Plaintiffs”) filed a Notice of Bankruptcy (Dkt. #29), informing the Court that Frazier filed a

Chapter 13 Bankruptcy petition in the United States Bankruptcy Court for the Eastern District of

Texas. The case was stayed on April 11, 2019 (Dkt. #30), and the case was administratively closed

on August 12, 2019 (Dkt. #34).

          On December 4, 2019, Defendants advised the Court that the Bankruptcy Court lifted the

automatic stay with respect to this case and requested that the case be reopened (Dkt. #35). After

allowing time for a response, the case was reopened on January 13, 2020 (Dkt. #40).
           After holding a hearing on the status of the case, the Magistrate Judge issued an order

    (Dkt. #43) on January 30, 2020, allowing for recently-substituted counsel for Plaintiffs to have

    an additional opportunity to file objections to the Report and Recommendation (Dkt. #28), if

    any, on or before Tuesday, February 4, 2020.

           Having received the Report of the United States Magistrate Judge, and no timely objections

    being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

.   are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

    Accordingly, Plaintiffs Scott Frazier and Aquanano, LLC’s Motion to Remand (Dkt. #11) is

    DENIED.

           IT IS SO ORDERED.
           SIGNED this 5th day of February, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
